HOLLAND, District Judge.
The question in the former suit was whether the defendant Kurtz was liable as agent for an assessment on this stock, and the court held he was not liable. The question now raised by the bill is the plaintiff’s right to compel the defendants til disclose the real ownership of the stock. It is an entirely different *766question and was not raised in the former suit. In the case of Brown v. McDonald, 133 Fed. 897, 67 C. C. A. 59, 68 L. R. A. 462, the Circuit Court of Appeals of this district decided, upon a similar state of facts, that this plaintiff was entitled to a discovery.
A decree will be entered in favor of the plaintiff.